FOURNET, Chief Justice.
The defendant, Lee Arthur Scott, immediately following his sentence on June 30, 1964, to serve six years in the state penitentiary on his conviction for the crime of manslaughter, appealed without perfecting any bills of exceptions; hence the bills subsequently filed in the record some fifty-one days after the appeal was granted came too late and cannot be considered, R.S. 15 :- 5451, leaving nothing for us to review save and except such errors that appear patent on the face of the record2, and finding none, the conviction and sentence are affirmed.

. R.S. 15:545 states in part; “After an appeal has been granted no further action in the case can be taken by the trial judge; * ..


. State v. Robinson, 244 La. 199, 151 So.2d 371; State v. May, 239 La. 1069, 121 So.2d 82; State v. Richard, 230 La. 853, 89 So.2d 367; State v. Ware, 228 La. 713, 84 So.2d 56; State v. Perez, 228 La. 796, 84 So.2d 195; State v. Honeycutt, 218 La. 362, 49 So.2d 610; State v. Roy, 217 La. 1074, 47 So.2d 915; State v. Dartez, 222 La. 9, 62 So.2d 83, and numerous cases cited therein.